DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 11/15/2017. 
Claims 8-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements submitted on 11/15/2017, 5/10/2019 and 11/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Drawings
The Drawings filed on 11/15/2017 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 12, [0031], Ln. 4-6 recites, in part, "In another embodiment, shared storage 124 can reside elsewhere within distributed data processing environment 100 provided coverage assessment program 110 has access to shared storage 124." Figure 1 element 110 is labelled as "Computing Device". Examiner suggests changing "coverage assessment program" to “computing device”.  
Pg. 12, [0032], Ln. 1-2 recites, in part, “In various embodiments, biomarker identifier component122 can create a user profile and store the user profile data on local storage 122 and/or shared storage 124.” Figure 1 element 122 is labelled as “Biomarker Identifier .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the " in line 3.There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests removing ‘method comprising’ and replacing with ‘computer program product includes’. Please see item 9 below for more details.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the computer program product includes one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions" as disclosed in Specification [0005].
Claims 9-14 are dependent upon claim 8 and are rejected under the same rationale.
Claim 9 recites the limitation "the one or more processors" in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-14 are dependent upon claim 9 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karanam et al. (US 20160055420 A1, hereinafter Karanam) in view of Garten et al. (US 20150297109 A1, hereinafter Garten).


Regarding claim 8, 
Karanam discloses a computer program product for detecting user biomarker identifier changes based on audio preferences and generating biometric alerts based on the user detected biomarker identifier changes, the method comprising (Karanam [0019] recites “According to another aspect of the present disclosure, a method is provided, including obtaining media biomarker data, wherein the media biomarker data includes a media consumption signature associated with a health condition, obtaining media consumption data regarding media consumption of a population, determining whether the media consumption signature associated with the health condition matches the media consumption data for the population, diagnosing the population with the health condition based, at least in part, on a determination that the media consumption signature associated with the health condition matches the media consumption data for the population, and communicating information associated with diagnosis of the health condition to a user. The method may be performed by one or more computers. Other embodiments of this aspect include systems, apparatus, computer programs, and computer-readable media.”): 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising (Karanam [0221] recites “Implementations of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus.”): 
program instructions to receive a user's current audio preferences (Karanam fig. 20 element 2002 and [0169] & [0174] recites “[0169] In step 2002, media consumption data regarding media content consumed by a user during one or more time periods are obtained. In some embodiments, obtaining the media consumption data includes receiving the media consumption data from one or more sensors (e.g., microphones, cameras, video cameras, etc.). [0174] In some embodiments, the media consumption data include preference data indicating one or more preferences of the user regarding the media content consumed by the user.”); 
program instructions to retrieve the user's historic audio preferences and biometric data associated with the user's historic audio preferences (Karanam fig. 20 element 2004 and [0082] & [0178] recites “As used herein, ‘media consumption data’ may include data describing media consumption by a user or population (e.g., data describing a history of a media consumption or a pattern of media consumption, media data describing the consumed media, etc.). [0178] In step 2004, the media consumption data and the health data are synchronized.”); 
program instructions to analyze the user's current audio preferences based on the user's historic audio preferences and the biometric data associated with the historic audio preferences (Karanam [0179] recites “In subroutine 2010, relationships between media consumption data and health data are identified and/or exploited. Relationships between media consumption data and health data may be identified and/or exploited in many different ways, corresponding to different paths through subroutine 2010.”); 
program instructions to create a user biometric profile based on analyzing the user's current audio preferences, the user's historic audio preferences and the biometric data associated with the user's historic audio preferences (Karanam [0063] recites “According to another aspect of the present disclosure, a method of personalized classification of media content for health is provided, the method including: receiving user health data, receiving data on the user's media consumption pattern, synchronizing the time series of the user health data to the time series of the media consumption pattern, analyzing the synchronized data for relationships between user health and media consumption pattern, and constructing a user's personalized media-state profile describing relationships between media and user health.”).
However, Karanam does not explicitly disclose program instructions to output the user biometric profile.
Garten teaches program instructions to output the user biometric profile (Garten [0058] recites “The user profile data may be analyzed, such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis. Optionally, the data, analyzed results, and functionality associated with the system can be shared with third party applications and other organizations through an API.” User profile data analyzed and the data and analyzed results may be shared (i.e. output user biometric profile)).
Garten and Karanam are both directed to systems and methods that incorporate health state conditions, music data and biometric data. In view of the teachings of Garten, it would have been obvious to one of ordinary skill in the art to apply the teachings of Garten to Karanam before the effective filing date of the claimed invention in order to share data and results to third parties and organizations providing several advantages like openness, flexibility, extendibility, reliability and scalability  (cf. Garten [0058] and [0059] recite, in part, “The one or more computer servers may include local, remote, cloud based or software as a service platform (SAAS) servers. Embodiments of the system may provide for the collection, analysis, and association of particular bio-signal and non-bio-signal data with specific mental states for both individual users and user groups. The collected data, analyzed data or functionality of the systems and methods may be shared with others, such as third party applications and other users. Connections between any of the computing devices, internal sensors (contained within the wearable computing device), external sensors (contained outside the wearable computing device), user effectors, and any servers may be encrypted. Collected and analyzed data may be used to build a user profile that is specific to a user. The user profile data may be analyzed, such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis. Optionally, the data, analyzed results, and functionality associated with the system can be shared with third party applications and other organizations through an API. [0059] A cloud-based implementation for processing and analyzing the sensor data may provide one or more advantages including: openness, flexibility, and extendibility; manageable centrally; reliability; scalability; being optimized for computing resources; having an ability to aggregate information across a number of users; and ability to connect across a number of users and find matching sub-groups of interest.”).

Regarding claim 9, 
The Karanam/Garten Combination teaches the computer program of claim 8, wherein analyzing the user's current audio preferences further comprises: 
program instructions to parsing, by the one or more processors, the user's current audio preferences into subjective music attributes and objective music attributes (Karanam [0091] recites, in part, “Music features may include, for example, features related to rhythmic timing (e.g., tempo, beat, beats per minute, tatum, rhythm), features related to sound quality (e.g., timbre, pitch, key, mode, volume, loudness), features related to harmonic complexity (e.g., key, mode, pitch), features related to musical preference (e.g., genre, style, artist, artist location, artist familiarity), or features related to subject perception of the music (e.g., hotness, danceability, energy, liveness, speechiness, acousticness, valence, mood).” Music features related to subject perception of music and music features related to sound quality and rhythmic timing (i.e. subjective music attributes and objective music attributes) Additionally, Karanam [0219] recites “When the quality of data is determined to be greater than a pre-specified threshold value, the analysis engine implements machine learning and statistical analysis techniques comprising feature extraction, covariate analyses and ANCOVA linear regressions on the health and music consumption data to identify patterns that are significantly associated with the ‘anxious’ user health state.” Analysis engine implementing machine learning and statistical analysis techniques such as feature extraction on health and music consumption (i.e. program instructions to parse the user’s audio preferences)).
Please see motivation for claim 8 above.

Regarding claim 10, 
The Karanam/Garten Combination teaches the computer program of claim 8, wherein the user's current audio preferences are divided into time segments of a predetermined interval (Karanam fig. 2A and [0118] recites, in part, “In a simple representation, shown in FIG. 2A, graphs may display a time series of songs the user consumed during an activity or during a specified time interval, and the synchronized time series of the user's activity level (e.g. number of steps), psychological parameters (e.g. mood), physiological parameters and context parameters (e.g. at home or walking) during that period.” Time series of songs consumed during a specified time interval (i.e. time segments of a predetermined interval)).
Please see motivation for claim 8 above.

Regarding claim 11, 
The Karanam/Garten Combination teaches the computer program of claim 8, further comprising: program instructions to alert health professionals associated with the user based on the biometric profile (Karanam [0055] and [0153] recites “The platform may be implemented as a personalized media therapy tool that is self-prescribed, or administered by a medical professional. [0153] For example, when a user's heart rate is above a threshold heart rate and the tempo of music to which the user is listening is above a threshold tempo, the system may alert the user to the high heart rate / high tempo combination by causing the user's phone or watch to vibrate.” Platform implemented where it is administered by a medical professional and the system may alert when a user’s heart rate is above a threshold tempo while listening to music (i.e. alert health professionals based on biometric profile)).
Please see motivation for claim 8 above.

Regarding claim 12,
The Karanam/Garten Combination teaches the computer program of claim 8, wherein the user's current audio preferences comprise at least one of: genre, music artist, lyrics, volume music is played, frequency of songs played, custom playlists, saved songs, liked songs, disliked songs, songs skipped, or background audio (Karanam [0091] recites, in part, “Music features may include, for example, … features related to musical preference (e.g., genre, style, artist, artist location, artist familiarity)…” Music features include features related to musical preference like genre (i.e. at least one of genre in user’s audio preferences)).
Please see motivation for claim 8 above.
 
Regarding claim 13, 
The Karanam/Garten Combination teaches the computer program of claim 9, wherein subjective music attributes comprise at least one of: tonal character, noisy, with or without some tonal character, including rustle noise, coloration, beginning, ending, coloration glide or formant glide, micro-intonation, microtonality, vibrato, tremolo, attack, or final sound (Karanam [0016] recites, in part, “The media module may acquire and process metadata related to such media content items, including the length or size of the media content item and its associated features. Additionally, environmental sounds and ambient noise acquired directly by the media module or indirectly from devices and applications interfacing with the media module are also suitable for processing by some embodiments of system 100.” Media features additionally including ambient noise (i.e. subjective music attribute comprising noise)).
Please see motivation for claim 8 above.

Regarding claim 14, 
The Karanam/Garten Combination teaches the computer program of claim 9, wherein objective music attributes comprise at least one of: periodic sound, noise, spectral envelope, physical rise and decay time, change of spectral envelope, change in frequency, frequency modulation, amplitude modulation, music prefix, or music suffix (Karanam [0093] recites, in part, ”Music features may include, for example, low-level audio features... Some non-limiting examples of low-level audio features include Mel-Frequency Cepstral Coefficients (MFCC), Audio Spectrum Envelope (ASE), Audio Spectrum Flatness (ASF), Linear Predictive Coding Coefficients, Zero Crossing Rate (ZCR), Audio Spectrum Centroid (ASC), Audio Spectrum Spread (ASS), spectral centroid, spectral rolloff, and/or spectral flux.” Music features may include Mel-Frequency Cepstral Coefficients, spectral flux and/or Audio Spectrum Envelope (i.e. objective music attributes comprise at least a change of spectral envelop)).
Please see motivation for claim 8 above.

Regarding claims 15-20,
Claims 15, 16, 17, 18, 19 and 20 are directed to a system having substantially identical methods to those recited in claims 8, 9, 10, 11, 12 and 13-14, respectively. Therefore, the rejections to claims 8-14 apply equally here.
In addition, Karanam discloses the additional limitation of a computer system comprising one or more computer processors (Karanam fig. 1 element 100 and [0108] recites “Referring to FIG. 1, some embodiments of a system 100 for identifying and/or exploiting interactions between media consumption and health include a Health Module 101 that aggregates and processes a user's health data.” Additionally, Karanam fig. 22 elements 2200 & 2202 and [0227] recites “FIG. 22 shows a block diagram of a computer 2200. The elements of the computer 2200 include one or more processors 2202 for performing actions in accordance with instructions and one or more memory devices 2204 for storing instructions and data.”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ritchie (US 20160086089 A1) teaches determining a profile of a user based on music preferences and inferring personality traits.
Tuyl (US 20190066834 A1) teaches methods for managing behavioral treatment therapy intended to be used by clients, caregivers and practitioners to support home and community care in the healthcare industry.
Karaoguz et al. (US 20150324698 A1) teaches using biometric profiles and devices that provide context-aware decision making and/or behavioral feedback.
Osborne et al. (US 20140307878 A1) teaches methods for analyzing sounds (e.g. music) in order to predict the effect or impact on a listener. 


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124